DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are presented in view of applicant’s amendments. 

Claim(s) 1-3, 5, 6, and 21 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 6, and 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1: The claim limitation claiming “[a]n electrocatalytic device, comprising…a high-valence metal ion, the high-valence metal ion being Am(IV), Am(V), Am(VI), Ce(IV), Bk(IV), Cf(IV) Cm(IV) or Tb(IV)” is considered new matter. The electrocatalytic device of claim 1 is used to convert metal ions to a higher valence (see connecting paragraph of pages 12 and 13 of the instant speciation). Based on the instant specification, Am(IV), Am(V), Am(VI), Ce(IV), Bk(IV), Cf(IV) Cm(IV) or Tb(IV) are products and not features of the electrocatalytic device. This is further supported by the applicant’s own admission on page 7 of the arguments filed on 03/05/2021. “When the electrocatalytic device is used in a process to produce a high-valence metal ion, it would comprise the produced high-valence metal ion.” However, there is little in the specification that explicitly discloses a device comprising the above high valence metal ions. The specification does support a device comprising reactants to form high-valence metal ion, the high-valence metal ion being Am(IV), Am(V), Am(VI), Ce(IV), Bk(IV), Cf(IV) Cm(IV) or Tb(IV) (see e.g. connecting paragraph of pages 5 and 6 of the instant application). 

Any claim(s) dependent on the above claim(s) is/are rejected for their dependence. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5, 6, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The limitation “[a]n electrocatalytic device, comprising… a high-valence metal ion” is unclear because the claim does not provide guidance on where the ion is or the structural relationship between the high valence metal ion in relation to the other claimed features. 

Any claim(s) dependent on the above claim(s) is/are rejected for their dependence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795